Citation Nr: 0611210	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel  


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1988 to December 1996, including service in Southwest 
Asia during the Persian Gulf War.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Roanoke Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for disorders of the right shoulder, right thigh, 
and left hip (claimed also as a low back disorder); and from 
a March 2000 rating decision which denied service connection 
for a left foot disorder.  In August 2002, the veteran 
appeared for a personal hearing before the undersigned in 
Washington, DC.  This case was previously before the Board in 
October 2002, when the Board sought additional development.  
The development was completed, and the case then came before 
the Board in March 2004, when the Board granted service 
connection for right shoulder, low back, and left hip 
disabilities; and remanded the issues of service connection 
for right thigh and left foot disorders to provide for RO 
initial consideration of additional evidence, for further 
development of the evidence, and to provide the veteran 
additional notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  In an April 2005 decision, the RO granted 
service connection for a right thigh disorder (characterized 
as right meralgia paresthetica), thus satisfying the 
veteran's appeal as to that issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  






REMAND

The veteran contends that service connection for a left foot 
disorder is warranted as it was initially manifested in 
service.  He has testified that he engaged in repetitive 
tasks as a gunner's mate aboard the ships on which he served, 
and his duties included lifting and carrying sandbags, and 
rounds of ammunition weighing up to 110 pounds.  
Specifically, he asserts that he has a left foot disorder as 
a result of "repetitive wear and tear" while performing his 
duties.  The veteran's service medical records are silent for 
complaints or clinical findings pertaining to a left foot 
disorder.  

The earliest postservice evidence reflecting a left foot 
disorder is a February 2000 letter from a private physician 
who reported that the veteran complained of numbness and 
tingling in his left foot, numbness over the right interior 
lateral thigh, and left hip pain.  The physician reported 
minimal clinical findings pertaining to the veteran's feet, 
except to note that he could walk on his toes and heels 
without difficulty.  The diagnoses were sciatica, left hip 
pain, meralgia paresthetica, and left sacral ileitis.  

VA examination in July 2002 shows that the veteran complained 
of mild low back discomfort with associated radiating pain to 
the left hip region "since 1996 to 1997."  He denied any 
other associated distal extremity paresthesias and denied any 
gait disturbance.  Essentially, the examination report is 
silent for any left foot abnormality.  

It was determined on VA examination in February 2003 that the 
veteran had peripheral neuropathy.  He complained of 
intermittent tingling sensation in the toes of both feet over 
the prior year.  The diagnosis was numbness in the right 
shoulder and right thigh, low back pain, and left foot and 
left hip pain.  A March 2003 VA clinical report indicates 
that the veteran had distal neuropathy in the upper and lower 
extremities, neuralgia paresthetica in the right thigh, and 
degenerative joint disease of the right sacroiliac joint.  

VA outpatient records from February to May 2003 reveal 
continued complaints of left foot numbness and tingling.  On 
clinical evaluation in April 2003, the veteran had mild 
complaints of "one year progressive intensity . . . distal 
foot numbness (minimal) and tingling (primary complaint felt 
by the [veteran] to be athelete's [sic] foot)."  Examination 
revealed a loss of left ankle jerk and a very slight loss of 
pinprick and temperature on the dorsum of the left foot.  The 
diagnoses were history of sciatica versus low back pain, and 
right meralgia paresthetica.  

The veteran complained of worsening lower extremity and left 
foot numbness and tingling during VA examination in November 
2004.  The diagnoses were diffuse peripheral neuropathy of 
the lower extremities and hands, meralgia paresthetica of the 
right anterolateral hip, and possible muscle strain on the 
right posterior gluteal region/thigh.  

On VA examination in December 2004, however, the examiner 
noted that the record "is silent on injuries or symptoms 
related to a left foot disorder."  The examiner proffered a 
specific opinion as to whether the veteran has a left foot 
condition that is related to service, as follows:

There is no separate diagnosis for a left 
foot condition.  The veteran complains of 
bilateral foot numbness and tingling 
which is consistent with his diagnosis of 
peripheral neuropathy, which was made in 
2003.  The military medical record does 
not reflect any injury, symptom or 
condition that would contribute to this 
diagnosis. 

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
Board finds that in light of conflicting medical evidence 
outlined above, specifically as it relates to the nature and 
etiology of any left foot disorder, further development of 
medical evidence is needed.  Furthermore, the undersigned has 
been advised that, due to the veteran's service in Southwest 
Asia, the instant claim encompasses essentially two 
alternative claims; a claim of service connection for a left 
foot disability manifested by numbness and tingling, and a 
claim of service connection for a left foot disorder (to 
include peripheral neuropathy) due to undiagnosed illness 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and 
that it would constitute grave error to consider this appeal 
without addressing both issues.  In sum, as neither matter 
has been fully developed for appellate review, the case is 
being remanded for such development.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  

Finally, the VCAA, in part, describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the record reflects that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations (and it is not contended otherwise).  
However, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, while the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability at issue.  On remand the RO 
will have the opportunity to correct the "deficiency".  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for any award 
for the disability at issue in accordance 
with the mandates of the Court in 
Dingess/Hartman, supra.  

2.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses.  The 
claims file, and a copy of the criteria 
under 38 C.F.R. 
§ 3.317, must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
determine whether the veteran has a 
chronic left foot disability manifested 
by numbness and tingling, and if so, 
whether such disability is from a known 
clinical diagnosis(es) (including 
peripheral neuropathy) or is due to an 
undiagnosed illness(es).  If symptoms 
such as numbness and tingling are 
attributed to a known clinical diagnosis 
(to include peripheral neuropathy), the 
examiner should opine whether it is 
likely as not that the disability was 
incurred during service or is otherwise 
related to service.  The examiner should 
reconcile (to the degree possible) any 
opinion with the other evidence of 
record, with particular attention given 
to the comments, clinical finding, and 
diagnoses in the medical reports outlined 
above.  The examiner should specifically 
opine whether the peripheral neuropathy 
diagnosed in February 2003 and in 
December 2004 constitutes a left foot 
disability entity.  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should then review the 
claim.  If it remains denied, the RO 
should issue the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further 
appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


